DETAILED ACTION
This communication is in response to Application No. 13/392,858 originally filed 02/27/2012. The Request for Continued Examination and Amendment presented on 02/25/2022 which provides claims 1-6 are cancelled and adds new claims 7-9 is hereby acknowledged. 
Currently claims 7-9 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 02/25/2022 have been fully considered but they are not persuasive.
	The Office incorporates, in its entirety, all previous rejections, Board decisions, response to arguments, etc. regarding the prior art of Poupyrev. Applicant asserts here that prior art of Poupyrev (emphasis added) “feedback may be provided when sliding is detected in an area where a GUI object is displayed, but when a pressure greater than a threshold is subsequently detected, the flow proceeds to end after providing feedback and performing actions that correspond to the GUI object.”. The Office notes however that Applicant’s claims do not expressly suggest the process is repeated as is argued in the Remarks. For purposes of this response and in an attempt to expedite prosecution, Applicant’s assertions regarding this feature have been considered. Applicant asserts that Figure 6 does not show this feature. The Office notes that FIG. 6 presents a flow chart how such interaction of case (ii) may be realized. It should be appreciated that the process of Figure 6 is simply related to when the finger enters a GUI object and does not consider the remaining portions of the finger slide before or after. The Office notes however that Figure 4 (see marked up figure below) expressly shows consideration of the finger slide before and after haptic feedback. As seen in element 215, the actuation of the GUI element does not end and repeats itself back to element 210. Similarly, for element 214 the process does not end but instead returns back to 210 for continued tracking of the finger and pressure. If necessary, upon the asserted feature being expressly added to the claim language, this would necessitate a single reference 103 rejection however The Office notes that under 35 U.S.C. 103, “Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.” Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009). Either way, it is respectfully submitted the prior art of Poupyrev reads on the claimed invention and will be currently maintained.

Included below are the relevant paragraphs for convenience

[0074] Therefore, each GUI object can be in the following states: 1) neutral; 2) selected: that is when the user 2 selects the GUI object by touching it, such as placing the finger or pen-type device inside of the GUI object; and 3) activated, 

[0076] Further, in all these cases the user 2 exerts a certain amount of pressure on the screen.  It is desirable to provide different levels of the tactile feedback with a GUI object depending on the pressure applied on the GUI object.  Furthermore, it is desirable to provide the user interface mechanism capable of realizing more intuitive interaction method that is closer to the interaction with the physical controllers. 

[0077] In an embodiment of the present invention, the pressure and tactile feedback are used to separate two modes of the interaction with the screen:  a) the user feels GUI objects with tactile feedback, which selects items but not actuates them.  b) the user can actuate GUI objects by pressing on them stronger, the actuation is also accompanied with tactile feedback.
 [0081] “In the present embodiment, even if the pressing event is not recognized, the tactile feedback generating unit 102 provides the user 2 with the haptic feedback 201 or 202 (Step 214), as an indicator that the user 2 has touched or selected the GUI object 203.  Accordingly, the user 2 can feel the GUI objects on the screen without activating them.”

[0082] “If the pressing event is recognized in Step 212, the tactile feedback generating unit 102 generates and provides another haptic feedback different from the one provided in the event of no pressing, i.e. when GUI elements was only selected (Steps 213, 215).  Accordingly, it is possible to let the user 2 knows that the selected GUI object 203 is activated with the haptic feedback.”

[0083] “In the present embodiment, the different haptic feedbacks are provided to distinct the logical states of GUI object, namely "selected state" and "activated state".  Alternatively, a visual feedback may be provided in addition to the haptic feedback.  The visual feedback may include changing images of the selected GUI object in color or brightness or shape.”
[AltContent: ][AltContent: ]
    PNG
    media_image1.png
    869
    505
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 7-9 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by Poupyrev et al. U.S. Patent Application Publication No. 2008/0024459 A1 hereinafter Poupyrev.

Consider Claim 7:
	Poupyrev discloses an input apparatus comprising: (Poupyrev, See Abstract.)
	a touch sensor configured to detect a touch input; (Poupyrev, [0048-0049], [0058], “The 2D position sensing unit 105 detects where the user is touching on the touch screen.  Any type of a touch screen or touch panel technology may be used as the 2D position sensing unit 105 as long as the touch screen/panel can measure two-dimensional position of the user's finger or pointing device.  For example, a resistive touch screen, a capacitive touch screen, a surface acoustic wave touch screen, or the like may be used.”)
	a tactile sensation providing unit configured to vibrate a touch face of the touch sensor; (Poupyrev, [0055], “The haptic feedback generating unit 102 may be formed with piezoelectric bimorph actuators with single or multiple layer structure.  Examples of such actuators for generating the tactile feedback are disclosed in Japanese Patent Application Publication No. 2006-48302.  Alternatively, various types of mechanical or electrical or electromagnetic actuators/motors may be employed to generate the tactile feedback depending on a size/mass of the display and/or available power.”)
	a load detection unit configured to detect a pressure load on the touch face; and (Poupyrev, [0056], “The pressure sensing unit 104 allows to measure pressure applied to the touch screen by the user's input operation.”)
	a control unit configured to: (Poupyrev, [0059-0070], [0059], “The controller section 20 drives and controls sub-sections of the display/input section 10 in response to the user's input operation detected by the display/input section 10.  The controller section 20 controls the display/input section 10 to change the tactile feedback depending on the position, pressure of the user's touch on the screen and the current logical state of GUI object, attempting to simulate the interactive operations with physical interface objects.  Accordingly, the apparatus of the present embodiment allows the user to easily and intuitively perform input operations even without the physical user interface objects.”)
	control the tactile sensation providing unit to provide a first tactile sensation to a touch object upon detection by the touch sensor of a touch input performed by the touch object at a predetermined position on the touch face and (Poupyrev, [0078-0098], [0081], “In the present embodiment, even if the pressing event is not recognized, the tactile feedback generating unit 102 provides the user 2 with the haptic feedback 201 or 202 (Step 214), as an indicator that the user 2 has touched or selected the GUI object 203.  Accordingly, the user 2 can feel the GUI objects on the screen without activating them.”)
	detection by the load detection unit of a pressure load equal to or greater than a predetermined pressure load on the touch face; and (Poupyrev, [0078-0098], [0080], “The pressure sensing unit 105 monitors the pressure of the user's finger or pen-type device applied to the screen.  The pressing event is recognized, for example, if the pressure more than a predetermined value is detected.”)
	in response to sliding performed by the touch object on the touch face after the first tactile sensation is provided, control the tactile sensation providing unit to provide to the touch object a second tactile sensation that is different from the first tactile sensation while the touch object is sliding. (Poupyrev, [0012], [0068], [0076], [0078-0098], [0086], [0116], [0082], “If the pressing event is recognized in Step 212, the tactile feedback generating unit 102 generates and provides another haptic feedback different from the one provided in the event of no pressing, i.e. when GUI elements was only selected (Steps 213, 215).  Accordingly, it is possible to let the user 2 knows that the selected GUI object 203 is activated with the haptic feedback.”)

Consider Claim 8:
	Poupyrev discloses the input apparatus according to claim 7, further comprising a display unit configured to display an input object, the touch sensor being disposed on  (Poupyrev, [0049], “The display/input section 10 displays on a touch screen thereof images of buttons, keys, switches or any other Graphic User Interface (GUI) objects to prompt a user 2 to interact with the apparatus 1.”)

Consider Claim 9:
	Poupyrev discloses the input apparatus according to claim 8, wherein the control unit executes processing associated with the input object upon detection by the touch sensor of a touch input performed by the touch object in an area of the touch face where the input object is displayed by the display unit and detection by the load detection unit of a pressure load equal to or greater than the predetermined pressure load. (Poupyrev, [0059-0070], [0059], “The controller section 20 drives and controls sub-sections of the display/input section 10 in response to the user's input operation detected by the display/input section 10.  The controller section 20 controls the display/input section 10 to change the tactile feedback depending on the position, pressure of the user's touch on the screen and the current logical state of GUI object, attempting to simulate the interactive operations with physical interface objects.  Accordingly, the apparatus of the present embodiment allows the user to easily and intuitively perform input operations even without the physical user interface objects.”)

Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part or in whole and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references 
	In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, Applicant should clearly indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application. Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	The Office action has cited particular columns, line numbers, or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), other passages and figures may apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the  and not only the cited portions, as well as any context of the passage disclosed by The Office.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST. Please Note: The Examiner is a full time hotelling examiner outside of the 50 mile radius and is not available for in-person interviews.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/Michael J Jansen II/           Primary Examiner, Art Unit 2626